Citation Nr: 0519352	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right elbow.

2.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
veteran's ratings for a right shoulder disability at 30 
percent disabling and traumatic arthritis of the right elbow 
at 10 percent disabling.  The veteran requests higher 
ratings.

In October 2003 and November 2004, the Board remanded the 
veteran's case to the RO for further development.  The case 
was returned to the Board in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran underwent a VA examination 
for his right elbow and right shoulder in September 2002.  In 
the veteran's representative's July 2003 written brief 
presentation, he argued that the September 2002 examination 
did not take into account decreased range of motion of the 
right elbow and right shoulder due to flare-ups and 
fatigability.  Therefore, it is averred that the examination 
report is not adequate for rating purposes.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

In addition, the medical evidence shows that the veteran is 
limited in range of motion of the elbow with flexion and 
extension.  Therefore, the RO should consider separate 
ratings using 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 
for both limitation of flexion and limitation of extension.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, who treated him for a right elbow and 
right shoulder disability since November 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that she is 
provided the opportunity to obtain and 
submit those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
the veteran's right elbow and right 
shoulder disabilities.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right elbow and right 
shoulder disabilities.  In reporting the 
results of range of motion testing in 
degrees, the physician should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  The RO should 
also consider giving separate ratings for 
limited range of motion in flexion and 
extension of the right elbow.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


